                                Case 2:19-cv-01089-GMN-VCF Document 55 Filed 06/05/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                Shawn W. Miller, Esq.
                        9
                                Nevada Bar No. 7825
                      10        KRIEGER LAW GROUP, LLC
                                2850 W. Horizon Ridge Parkway, Suite 200
                      11        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      12        Email: dkrieger@kriegerlawgroup.com
                                Email: smiller@kriegerlawgroup.com
                      13

                      14        Attorneys for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        LARRY EASTON,                                     Case No. 2:19-cv-01089-GMN-VCF
                      18                            Plaintiff,                    STIPULATION OF DISMISSAL OF
                                                                                  EQUIFAX INFORMATION SERVICES
                      19                v.                                        LLC, WITH PREJUDICE
                      20        EQUIFAX INFORMATION SERVICES,                     Complaint filed: June 24, 2019
                                LLC,
                      21
                                                    Defendant.
                      22

                      23                PLEASE TAKE NOTICE that Plaintiff Larry Easton (“Plaintiff”) and Defendant Equifax
                      24
                                Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled action
                      25
                                shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      26
                                        There are no longer any issues in this matter between Plaintiff and Equifax to be determined
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01089-GMN-VCF Document 55 Filed 06/05/20 Page 2 of 2



                                by the Court, and Equifax is the only remaining defendant. Plaintiff hereby stipulates that all of
                         1

                         2      his claims and causes of action against Equifax, which were or could have been the subject matter

                         3      of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any party.

                         4             IT IS SO STIPULATED.
                                       Dated June 3, 2020.
                         5
                                 KNEPPER & CLARK LLC                               CLARK HILL PLLC
                         6

                         7       /s/ Miles N. Clark                                /s/ Jeremy J. Thompson
                                 Matthew I. Knepper, Esq., SBN 12796               Jeremy J. Thompson, Esq., SBN 12503
                         8       Miles N. Clark, Esq., SBN 13848                   3800 Howard Hughes Parkway, Suite 500
                                 KNEPPER & CLARK LLC                               Las Vegas, NV 89169
                         9       5510 So. Fort Apache Rd, Suite 30                 Email: jthompson@clarkhill.com
                      10         Las Vegas, NV 89148
                                 Email: matthew.knepper@knepperclark.com           Counsel for Defendant
                      11         Email: miles.clark@knepperclark.com               Equifax Information Services LLC.

                      12         KRIEGER LAW GROUP, LLC
                                 David H. Krieger, Esq., SBN 9086
                      13
                                 2850 W Horizon Ridge Parkway, Suite 200
                      14         Henderson, NV 89052
                                 Email: dkrieger@kriegerlawgroup.com
                      15
                                 Counsel for Plaintiff
                      16
                                                                      ORDER GRANTING
                      17
                                   STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
                      18
                                                                      WITH PREJUDICE
                      19

                      20
                                       IT IS SO ORDERED.
                      21
                                                                              _________________________________________
                      22                                                      Gloria M. Navarro, District Judge
                                                                              UNITED STATES DISTRICT COURT
                      23
                                                                              DATED this ____
                                                                                           4 day of May, 2020.
                      24

                      25                                                        Easton v. Equifax Information Services, LLC et al
                                                                                             Case No. 2:19-cv-01089-GMN-VCF
                      26

                      27
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
